I concur in the opinion of the Chief Justice. There is no doubt that under our unemployment compensation law, the general intention is that one who deals with an independent contractor is not required to pay *Page 508 
the contributions mentioned in the law. I am not willing to assume, in the absence of a more specific provision in the law, that the legislature did not intend to establish a uniform rule in such cases. There is not the slightest doubt that the restaurant keeper in this case was dealing with an independent contractor. The law is new. Experience may teach us many things, and if it is here-after found that the uniformity above mentioned is not required, and should in cases such as is now before us, or in similar cases, be ignored, the legislature can easily correct the statute.
RINER, Ch. J., concurs in this opinion.